DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on June 10, 2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 10, 2022.

Examiner Note
Regarding “substantially free of” in claim 5, this is defined in the specification in paragraph 18 as “meaning the component may be present in no more than about 0.02% by weight”.  Regarding “about” in the claims, this is considered definite as there is not any information in the specification to make it unclear or indefinite.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  Specifically,  the abstract beings “The instant disclosure relates” in line 1, and then repeats “the instant disclosure relates” in lines 3-4.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Claim 1: “composition including nodular or spheroidal graphite domains comprising” should read “composition, including nodular or spheroidal graphite domains, comprising”, this would improve readability and clarify that the composition comprises the elements listed, not the graphite domains.  Reading the claims in light of the specification ([0025]-[0027]) it is clear that the composition as a whole of alloy comprises the elements, not just a composition of the graphite domains.  Adding additional punctuation would make this clearer.
Claim 2: “claim 1 wherein” should read “claim 1, wherein”
Claim 3: “claim 1 comprising” should read “claim 1, further comprising”
Claim 4: “claim 1 comprising” should read “claim 1, further comprising”
Claim 5: “claim 1 wherein” should read “claim 1, wherein”
Claim 6: “claim 1 comprising” should read “claim 1, further comprising”
Claim 7: “claim 1 comprising” should read “claim 1, further comprising”
Claim 8: “claim 1 further comprising” should read “claim 1, further comprising”
Claim 9: “claim 1 further comprising” should read “claim 1, further comprising”

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) s 1-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmo (US 2014/0318516 A1). 

Regarding claims 1 and 3-5, Edmo teaches a spheroidal graphite cast iron alloy ([0028]) (the cast iron alloy has spheroidal graphite domains) with a composition in weight percentage as shown in Table 1 below.  Additional components beyond those in Table 1 below include in weight percent: 0-0.05% S, 0-0.5% P, 0-0.5% V, 0.2-1.5% Ni, 0-0.3% Sn, 0.2-1.0% Mg, and 0.005-0.06% Mg, for a total of alloy beyond Fe of 5-19 weight% ([0030]-[0031]).
Table 1

Instant Claim 1
Instant Claim 3
Instant Claim 4
Instant Claim 5 ([0018])
Edmo ([0030]-[0031])
Fe
about ≥ 90



Remainder (calculated 81-95)
Si
about 3.6-4.2



1.8-3.5
C
about 3.4-3.8



2.8-4.0
Mo


about <0.04
about ≤ 0.02
0-0.5
Nb



about ≤ 0.02
0-7.0 (and other listed elements)
Cu
about 0.65-0.85




Al

about < 0.8

about ≤ 0.02


The compositional proportions disclosed by Edmo for Fe, C, Mo, Nb, Cu, Al and remainder of the alloy overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Edmo, including those proportions, which satisfy the presently claimed compositional requirements.  Regarding the amount of silicon taught by Edmo, the claimed range of applicant is about (emphasis added by the examiner) 3.6, which is close to 3.5% taught by Edmo.  It is so close that prima facie one of ordinary skill in the art would expect them to have the same properties.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  Therefore, a prima facie case of obviousness exists as the claimed ranges do not overlap but are close (MPEP 2144.05 I).

Regarding claim 2, Edmo teaches each limitation of claim 1, as discussed above and Edmo further teaches wherein the spheroidal graphite (2) is greater than 5% of the space of the total cast iron shown in Figure 2, which is a micrography of a cast iron alloy of the present invention (Fig. 2; [0026]-[0030]).  Applicant teaches where the microstructure of the ductile iron alloy shown in a microscopic section of sample maybe used to determine the volume percentages of a sample occupied by one or more microstructure domain or region including graphite ([0028]).  Thus, the micrography of the cast iron alloy of Edmo can be shown to teach a volume percentage of spheroidal graphite (2) of greater than 5% by volume with respect to the total volume of the cast iron composition shown in Figure 2.  The spheroidal graphite proportions disclosed by Edmo overlaps applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Edmo, including those proportions, which satisfy the presently claimed spheroidal graphite requirements.  
Regarding claims 6 and 7, Edmo teaches each limitation of claim 1, as discussed above and Edmo further teaches the cast iron alloy contains 0.2-1.0 weight percentage manganese and 0.005-0.06 weight percentage magnesium ([0030]).  The compositional proportions disclosed by Edmo for Mg and Mn overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Edmo, including those proportions, which satisfy the presently claimed compositional requirements.  

Claim(s) s 1 and 3-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaru et al. (JP 4698098 B2, herein referring to the Google Patents machine translation printed on September 13, 2022, a copy of which is provided herein by the examiner), hereinafter Masaru.  Original also provided herein by the examiner.

Regarding claims 1, 6 and 7, Masaru teaches a ductile cast iron with a composition in weight percentage as shown in the below Table 2 ([0005]), which is spheroidal graphite cast iron ([0001]; the cast iron alloy has spheroidal graphite domains).  The additional components (beyond Fe) include those in Table 2 below and Co: 0.05-0.5 weight%, Ni: 0.2-1.5 weight%, P: 0-0.1 weight%, S: 0-0.02 weight% ([0005]-[0014]; Ni specifically from [0013]), for a total of remaining alloy content of other elements other than Fe calculated to 4.5-11.6 weight% .  

Table 2

Instant Claim 1
Instant Claim 6
Instant Claim 7
Masaru ([0005]- [0012])
Fe
about ≥ 90


Remainder (calculates to 88.4-95.5%)
Si
about 3.6-4.2


1.0-4.0
C
about 3.4-3.8


3.0-4.0
Cu
about 0.65-0.85


0.2-0.8 (Cr optionally can be part of this, 0% inclusive)
Mn

about 0.1-0.5

≤ 0.6
Mg


about 0.03-0.06
0.02-0.08

The compositional proportions disclosed by Masaru overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Masaru, including those proportions, which satisfy the presently claimed compositional requirements.  

Regarding claims 3-5, Masaru teaches each claim limitation of claim 1, as discussed above.  Masaru is silent to the inclusion of Al, Mo and Nb, such that they are not considered to be present in an appreciable amount; therefore the elements are considered to be present in an amount within, or at least overlapping, applicant’s claimed proportions (which include 0%). The compositional proportions disclosed by Masaru overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Masaru, including those proportions, which satisfy the presently claimed compositional requirements.  

Claim(s) s 1, 4 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Akazawa (JP 56009354A, herein referring to the machine translation printed on September 13, 2022, a copy of which is provided herein by the examiner), hereinafter Akazawa.  Original is applied for figures, and provided herein by the examiner.

Regarding claims 1, 4, 6 and 7, Akazawa teaches a spheroidal graphite cast iron (i.e. cast iron contains spheroidal graphite) (claim 1) of the composition shown below in Table 3.  The additional components beyond Fe, include those in Table 3 and further include 2.5% or less of Ni, P of 0.15% or less and S of 0.03% or less (Pg. 2 [5]-[9]), for a total of remaining alloy content of other elements other than Fe (including other components in Table 3) of 5.2-13.4%.  Akazawa teaches chemical compositions in wt% (Pg. 3 [9]-[10]), and instant claims are also in weight percent in Table 3.
Table 3 

Instant Claim 1
Instant claim 4
Instant Claim 6
Instant Claim 7
Akazawa Pg. 2 [5]; Claim 1, Pg. 3 [5]-[6] 
Fe
about ≥ 90



Cast iron (i.e. the remainder is iron, calculates to 87-95)
Si
about 3.6-4.2



2.1-3.5
C
about 3.4-3.8



3.1-4.1
Cu
about 0.65-0.85



≤ 1.5
Mo

about < 0.04


≤ 0.5
Mg



about 0.03-0.06
≤ 0.1 (or Ca or Y)
Mn


about 0.1-0.5

≤ 1

The compositional proportions disclosed by Akazawa for Fe, C, Mn, Mo, Mg, Cu and remaining alloy content overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Akazawa, including those proportions, which satisfy the presently claimed compositional requirements.  Regarding the amount of silicon taught by Akazawa. the claimed range of applicant is about (emphasis added by the examiner) 3.6, which is close to 3.5% taught by Akazawa.  It is so close that prima facie one of ordinary skill in the art would expect them to have the same properties.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  Therefore, a prima facie case of obviousness exists as the claimed ranges do not overlap but are close (MPEP 2144.05 I).
Claim(s)s 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Akazawa as evidenced by Arimasu (JPH 09235647A, herein referring to the machine translation printed on September 21, 2022, a copy of which is provided herein by the examiner), hereinafter Arimasu.  Original is also provided herein by the examiner.

Regarding claims 2 and 8, Akazawa teaches each limitation of claim 1, as discussed above, and further teaches figure 1 is a microstructure of the spheroidal graphite cast iron according to the present invention (Pg. 2 [6]-[7]; Fig. 1), where the white portion is ferrite and the gray portion is pearlite (Pg. 2 [6]-[7]; Fig. 1), the black in the image is not specifically detailed by Akazawa.  However, Arimasu also has magnified pictures of spheroidal graphite cast iron ([0026]), and provides evidence that the black circles are spheroidal graphite (and white areas are ferrite) ([0026]; [0022]; Fig. 6).
Akazawa shows about 20% of the micrograph is black circles (spheroidal graphite), and the remainder is about half ferrite (white) and about half pearlite (grey) (Pg. 2 [6]-[7]; Fig. 1). 
Applicant teaches where the microstructure of the ductile iron alloy shown in a microscopic section of sample maybe used to determine the volume percentages of a sample occupied by one or more microstructure domain or region including graphite ([0028]).  Thus, the micrography of the cast iron alloy of Akazawa can be shown to teach a volume percentage of spheroidal graphite of about 20%, about 40% ferrite and about 40% pearlite by volume with respect to the total volume of the cast iron composition shown in Figure 1.  The spheroidal graphite, ferrite and pearlite proportions disclosed by Akazawa overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Akazawa, including those proportions, which satisfy the presently claimed spheroidal graphite, ferrite and pearlite requirements.  

Regarding claim 9, Akazawa teaches each limitation of claim 1, as discussed above, and further teaches figure 1 is a microstructure of the spheroidal graphite cast iron according to the present invention (Pg. 2 [6]-[7]; Fig. 1), where the white portion is ferrite and the gray portion is pearlite (Pg. 2 [6]-[7]; Fig. 1), the black in the image is not specifically detailed by Akazawa.  However, Arimasu also has magnified pictures of spheroidal graphite cast iron ([0026]), and provides evidence that the black circles are spheroidal graphite (and white areas are ferrite) ([0026]; [0022]).
Akazawa shows about 20% of the micrograph is black circles (spheroidal graphite), and the remainder is about half ferrite (white) and about half pearlite (grey), and no alternate microstructure (i.e. approaching 0% carbides) (Pg. 2 [6]-[7]; Fig. 1).
Applicant teaches where the microstructure of the ductile iron alloy shown in a microscopic section of sample maybe used to determine the volume percentages of a sample occupied by one or more microstructure domain or region including graphite ([0028]).  Thus, the micrography of the cast iron alloy of Akazawa can be shown to teach a volume percentage of spheroidal graphite of about 20%, about 40% ferrite and about 40% pearlite, approaching 0% of any other microstructure (including carbides), and a calculated ratio of ferrite to pearlite of about 1:1 by volume with respect to the total volume of the cast iron composition shown in Figure 1.  The carbide and calculated ferrite/pearlite ratio (from the shown ferrite and pearlite amounts) disclosed by Akazawa overlaps applicants claimed proportions for carbides and the ratio of ferrite to pearlite and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Akazawa, including those proportions, which satisfy the presently claimed carbide and ferrite to pearlite ratio requirements.  
Regarding the sum amount of pearlite and ferrite, the claimed range of applicant is about (emphasis added by the examiner) greater than 85%, which is close to about 80% taught by Edmo.  It is so close that prima facie one of ordinary skill in the art would expect them to have the same properties.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  Therefore, a prima facie case of obviousness exists as the claimed ranges do not overlap but are close (MPEP 2144.05 I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A CHRISTY/            Examiner, Art Unit 1784